     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 1 of 33 Page ID #:1



 1    Anoush Hakimi (SBN 228858)
 2    anoush@handslawgroup.com
      Peter Shahriari (SBN 237074)
 3    peter@handslawgroup.com
 4    Ani Avetisyan (SBN 266679)
      ani@handslawgroup.com
 5    Laura Steven (SBN 332168)
 6    laura@handslawgroup.com
      THE LAW OFFICE OF HAKIMI & SHAHRIARI
 7    1800 Vine Street
 8    Los Angeles, CA 90028
      Telephone: (888) 635-2250
 9    Facsimile: (213) 402-2170
10
      Attorneys for Plaintiff,
11    ED HULL
12
13                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
14
15
      ED HULL, an individual,                  Case No.
16
               Plaintiff,
17
          v.
18                                              COMPLAINT FOR VIOLATIONS
      1833 DALY INVESTORS, LLC, a               OF: AMERICANS WITH
19
      California limited liability company; and DISABILITIES ACT OF 1990, 42
20    DOES 1-10,                                U.S.C. § 12181, et seq.; UNRUH
                                                CIVIL RIGHTS ACT, CALIFORNIA
21
               Defendants.                      CIVIL CODE § 51, et seq.
22
23                                             DEMAND FOR JURY TRIAL
24
25
                  Most Americans will become disabled at some point in life.
26
27
28

                                         COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 2 of 33 Page ID #:2



 1          Plaintiff Ed Hull (hereinafter referred to as “Plaintiff”) complains of
 2
      Defendants 1833 Daly Investors, LLC, a California limited liability company; and
 3
 4    Does 1-10 (each, individually a “Defendant,” and collectively “Defendants”), and

 5    alleges as follows:
 6
                                         I.     PARTIES
 7
 8          1.     Plaintiff Ed Hull suffers from neuropathy caused by advanced
 9    diabetes. He has significant impairment in his lower body, causing pain and limited
10
      range of movement. He experiences left knee pain and left shoulder pain. He has
11
12    arthritis in his left shoulder, which also has a muscle tear. He uses a cane most of
13    the time. Plaintiff is a disabled person entitled to the protections of the California
14
      Unruh Civil Rights Act (UCRA) (see Cal. Civ. Code §§ 51, et seq., 52, et seq.), the
15
16    Americans with Disabilities Act (ADA) (see 42 U.S.C. § 12102, et seq.), and other
17    statutory laws which protect the rights of “disabled persons.” Plaintiff has been
18
      issued permanent a Disabled Person Parking Placard, by the State of California.
19
20    Plaintiff is a California resident with physical disabilities.
21
            2.     Defendant 1833 Daly Investors, LLC, a California limited liability
22
      company owned the property (the “Property”), located at 1833 Daly Street, Los
23
24    Angeles, CA 90031.
25
            3.     There is a business establishment on the Property named “Honey
26
      Donuts,” “the business”).
27
28
                                            2
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 3 of 33 Page ID #:3



 1          4.     The businesses are public accommodations as defined by 42 U.S.C. §
 2
      12181(7).
 3
 4          5.     DOES 1 through 10 were at all relevant times lessors, lessees, property

 5    owners, subsidiaries, parent companies, affiliates, employers, employees, agents,
 6
      corporate officers, managers, principles, and/or representatives of Defendants.
 7
 8    Plaintiff is unaware of the true names and capacities of Defendants sued herein as
 9    DOES 1 through 10, inclusive, and, therefore, sues those Defendants by fictitious
10
      names. Plaintiff requests that the Court grant leave to amend this complaint to
11
12    allege the true names and capacities when determined by whatever source.
13          6.     Defendants, at all relevant times, were relevant to this action; were the
14
      owners, franchisees, franchisors, lessees, lessors, general partners, limited partners,
15
16    agents, affiliates, employees, employers, representative partners, subsidiaries,
17    partner companies, and/or joint venturers of the remaining Defendants; and were
18
      acting within the course and scope of that relationship. Upon information and
19
20    belief, Plaintiff alleges that each of the Defendants gave consent to, ratified, and/or
21
      authorized the acts alleged of each of the remaining Defendants.
22
            7.     Plaintiff visited the public accommodations owned, leased, and/or
23
24    operated by Defendants with the intent to purchase and/or use the goods, services,
25
      facilities, privileges, advantages, and/or accommodations offered by Defendants.
26
                              II.    JURISDICTION & VENUE
27
28
            8.     This Court has subject matter jurisdiction over this action pursuant to
                                           3
                                       COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 4 of 33 Page ID #:4



 1    28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3) & (a)(4) for violations of the ADA.
 2
             9.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 3
 4    action, arising from the same nucleus of operative facts, and arising out of the same

 5    transactions, is also brought under the UCRA, which expressly incorporates the
 6
      ADA.
 7
 8           10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because
 9    the real property which is the subject of this action is located in this district, and
10
      Plaintiff’s cause of action arose in this district.
11
12                                          III.   FACTS
13           11.    The Property is a facility which is open to the public and includes
14
      business establishments.
15
16           12.    The Property has been newly constructed and/or underwent
17    remodeling, repairs, or alterations after January 26, 1992. Defendants have failed
18
      to comply with California access standards which applied at the time of each new
19
20    construction and/or alteration, and/or failed to maintain accessible features in
21
      operable working condition.
22
             13.    Plaintiff visited the Property during the relevant statutory period on
23
24    four (4) separate occasions, in June 2020, August 2020, October 2020, and
25
      December 2020 to patronize the business on the Property.
26
             14.    Defendants did not offer persons with disabilities with equivalent
27
28
                                             4
                                         COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 5 of 33 Page ID #:5



 1    facilities, privileges, and advantages offered by Defendants to other patrons.
 2
            15.    Plaintiff encountered barriers, both physical and intangible, that
 3
 4    interfered with, and denied, Plaintiff the ability to use and enjoy the goods, services,

 5    privileges, and/or accommodations offered at the Property.
 6
            16.    Parking is one of the facilities, privileges, and advantages offered by
 7
 8    Defendants to patrons of the Property.
 9          17.    However, there was no accessible parking for disabled patrons at the
10
      Property. The parking space(s) designated for disabled persons did not comply
11
12    with the ADA.
13          18.    The parking area did not comply with the applicable California
14
      Building Code (CBC).
15
16          19.    When Plaintiff visited the Property, he experienced access barriers
17    related to parking, signage, and paths of travel.
18
            20.    Plaintiff encountered the following barriers, conditions, and/or
19
20    violations at the Property:
21
            There are many inaccessible and non-compliant issues with this
22
            Property. The designated disabled parking space is located farthest from
23
24          the business entrance, despite there being multiple spaces closer. The
25
            designated disabled parking space and the adjacent loading/unloading
26
            access aisle have excess slopes, faded paint, vandalized signage,
27
28
                                           5
                                       COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 6 of 33 Page ID #:6



 1          inadequate space dimensions, and pavement distresses, including uneven
 2
            asphalt, cracks, and much more. The access aisle does not lead to an
 3
 4          accessible path of travel. There are many slopes and pavement distresses

 5          on the paths which pose tripping/falling hazards for Plaintiff. There are
 6
            ramps on this Property, however they do not have the compliant ramp
 7
 8          features. The signage on this Property is illegible due to vandalism. It is
 9          clear this Property has not been maintained.
10
11
12          VIOLATION of 1991 ADAS § 4.3.2(1); 2010 ADAS § 206.2.1; 2010 CBC
13          § 1114B.1.2; 2019 CBC § 11B-206.2.1. (Exterior route of travel.) An
14
            accessible route of travel is not provided to all entrances and portions of the
15
16          building, to all entrances of the Property, and/or between the building and a
17          public way. Plaintiff needs a dedicated path of travel, free of obstructions
18
            and vehicles, where (on which) Plaintiff can travel. It is dangerous for
19
20          Plaintiff to navigate without a safe, protected, accessible route of travel; thus,
21          the violation interferes with Plaintiff’s ability to fully access the premises.
22
23
24          VIOLATION of 1991 ADAS §§ 4.1.2(1), 4.3.2(1); 2010 ADAS §§ 206.1,
25
            206.2, 206.2.1, 206.2.2, 206.2.4; 2010 CBC § 1114B.1.2; 2010 CBC §
26
            1127B.1; 2019 CBC §§ 11B-206.2.1, 11B-206.2.2, 11B-206.2.4.
27
28
                                           6
                                       COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 7 of 33 Page ID #:7



 1          (Accessible route of travel.) At least one accessible route shall be provided
 2
            within the site from accessible parking spaces and accessible passenger
 3
 4          loading zones; public streets and sidewalks; and public transportation stops to

 5          the accessible building or facility entrance they serve. At least one accessible
 6
            route shall connect accessible buildings, accessible facilities, accessible
 7
 8          elements, and accessible spaces that are on the same site. The requisite
 9          accessible route of travel is not provided. Plaintiff needs an accessible route
10
            of travel, with level and smooth ground, free of obstructions and vehicles,
11
12          whereupon Plaintiff can ambulate. It is dangerous for Plaintiff to travel these
13          areas without a safe, protected, accessible route of travel; thus, the violation
14
            interferes with Plaintiff’s ability to fully access the premises. The lack of a
15
16          safe and accessible route, with a smooth and level surface, denied Plaintiff
17          full and equal use or access during each of Plaintiff’s visits by making it
18
            difficult/ harder for Plaintiff to traverse.
19
20
21          VIOLATION of 1991 ADAS § 4.1.2(7); 2010 ADAS § 216.6; 2010 CBC §
22
            1127B.3; 2019 CBC § 11B-216.6. (Directional signage.) There is no
23
24          directional signage showing an accessible path of travel to an accessible
25
            entrance. Plaintiff faces an increased risk of injury if Plaintiff is required to
26
            backtrack because Plaintiff cannot find an accessible entrance into the
27
28
                                            7
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 8 of 33 Page ID #:8



 1          business/building. Thus, Plaintiff requires clear signage directing him to any
 2
            accessible entrance(s). Accessible entrances should be marked with an
 3
 4          International Symbol of Accessibility. Although there is a directional

 5          signage, it is obscured from being seen/read because it is covered in
 6
            vandalism (i.e., graffiti and/or adhesive stickers).
 7
 8
 9          VIOLATION of 2010 CBC § 1129B.4; 2019 CBC § § 11B-502.8, 11B-
10
            502.8.2. (Off-street unauthorized parking sign – not posted.) The tow away
11
12          sign(s) (white sign stating that “UNAUTHORIZED VEHICLES PARKED
13          IN DESIGNATED ACCESSIBLE SPACES … WILL BE TOWED
14
            AWAY”) must be posted in a conspicuous place at each entrance to an off-
15
16          street parking lot (facility), or immediately adjacent to and visible from each
17          designated parking stall (space). The requisite sign(s) are not posted. The
18
            sign(s) are illegible because they are covered by vandalism (i.e., graffiti
19
20          and/or adhesive stickers). Plaintiff must use the designated disabled parking
21          spaces and requires the proper protections of an access aisle and an
22
            accessible route of travel to safely access the Property. Clear signage that
23
24          explicitly warns of the consequences for improperly parking in the
25
            designated disabled parking spaces will deter others without disabilities from
26
            parking there.
27
28
                                           8
                                       COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 9 of 33 Page ID #:9



 1
 2
 3
 4          VIOLATION of 2010 CBC § 1129B.4; 2019 CBC §§ 11B-502.8, 11B-

 5          502.8.2. (Off-street unauthorized parking sign – tow company information.)
 6
            The tow away sign(s) (signs stating that “UNAUTHORIZED VEHICLES
 7
 8          PARKED IN DESIGNATED ACCESSIBLE SPACES … WILL BE
 9          TOWED AWAY”) do(es) not state the required information regarding the
10
            tow company address and telephone number. Plaintiff must use the
11
12          designated disabled parking spaces and requires the proper protections of an
13          access aisle and an accessible route of travel to safely access the Property.
14
            Clear signage that explicitly warns of the consequences for improperly
15
16          parking in the designated disabled parking spaces will deter others without
17          disabilities from parking there.
18
19
20          VIOLATION of 2019 CBC § 11B-502.6; 2010 ADAS § 502.6. (Sign
21          obscured.) The sign identifying designated disabled parking space(s) is
22
            illegible because it is covered with adhesive sticker(s) and/or graffiti. This
23
24          makes it difficult for Plaintiff and other patrons to see and read the sign.
25
            Plaintiff needs to be able to use an accessible parking space, with an access
26
            aisle, to safely access the Property. Clear signage that explicitly marks the
27
28
                                           9
                                       COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 10 of 33 Page ID #:10



 1           designated disabled parking space will deter others without disabilities from
 2
             parking in the space and thereby blocking Plaintiff from being able to use it.
 3
 4           Plaintiff needs to park in the space that is nearest to the business entrance and

 5           designated for disabled patrons.
 6
 7
 8           VIOLATION of 2010 ADAS §§ 206.1, 206.2, 206.2.1, 206.2.2, 206.2.4;
 9           2010 CBC § 1127B.1; 2019 CBC §§ 11B-206.2.1, 11B-206.2.2, 11B-
10
             206.2.4. (Path of travel into building entrances.) There is no accessible path
11
12           of travel into the building entrance. Plaintiff needs a dedicated path of travel,
13           free of obstructions and vehicles, where (on which) Plaintiff can safely
14
             travel. It is dangerous for Plaintiff to without a safe, protected, accessible
15
16           path of travel; thus, the violation interferes with Plaintiff’s ability to fully
17           access the premises.
18
19
20           VIOLATION of 2010 ADAS § 403.3; 2019 CBC § 11B-403.3.
21           (Route/path of travel – cross slopes.) The cross slopes of the route/path of
22
             travel are greater than two percent (2%). It is difficult for Plaintiff to travel
23
24           on surfaces with excess slopes. Plaintiff is at risk of falling when there are
25
             surfaces with excess slopes. The presence of excess slopes denied Plaintiff
26
             full and equal use or access during Plaintiff’s visits by making it difficult
27
28
                                           10
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 11 of 33 Page ID #:11



 1           and/or uncomfortable for Plaintiff to traverse the property/route. The barrier
 2
             also deterred/deters Plaintiff from visiting the Property because it would
 3
 4           make it difficult and/or uncomfortable for Plaintiff to walk/traverse the

 5           property/route.
 6
 7
 8           VIOLATION of 1991 ADAS §§ 4.5.2, 4.6.8; 2010 ADAS §§ 302.1, 303.1,
 9           303.2, 303.3, 303.4; 2010 CBC §§ 1120B.2, 1133 B.7.1, 1133B.7.4; 2019
10
             CBC §§ 11B-303.1, 11B-303.2, 11B-303.3, 11B-303.4, 11B-303.5. (Abrupt
11
12           changes in level; uneven ground surface.) Floor and ground surfaces shall be
13           stable, firm, and slip resistant. Changes in level of 1/4 inch high maximum
14
             shall be permitted to be vertical and without edge treatment. Changes in
15
16           level between ¼-inch high minimum and ½-inch high maximum shall be
17           beveled with a slope not steeper than 1:2. Changes in level greater than 1/2
18
             inch high shall be ramped. The route of travel, including from the designated
19
20           disabled parking space to the entrance of the building/business, have an
21           uneven ground surface with changes in level exceeding one-half inch (1/2")
22
             (and no ramps are provided). The route of travel has damaged ground which
23
24           is not flush or flat. The ground has pavement distresses. The types of
25
             pavement distresses which exist include but are not limited to: alligator
26
             (fatigue) cracking; joint reflection cracking; potholes; asphalt bleeding;
27
28
                                          11
                                       COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 12 of 33 Page ID #:12



 1           patching near utilities; block cracking; raveling; stripping; corrugation and
 2
             shoving; and depressions. These pavement distresses are made worse and
 3
 4           exacerbated by design elements which do not follow the ADAAG. These

 5           areas should be fixed immediately because they pose a tripping and/or falling
 6
             hazard. Plaintiff, a cannot safely and fully enjoy the premises when such
 7
 8           conditions are present. These excess changes in level and uneven ground
 9           surfaces pose risks to Plaintiff, including that Plaintiff’s foot, may catch on
10
             the uneven ground causing Plaintiff to fall. These abrupt changes in level
11
12           pose an increased risk of danger to Plaintiff, as Plaintiff is more likely to
13           trip/fall than someone without disabilities. The excess changes in level (i.e.,
14
             uneven ground) denied Plaintiff full and equal use or access during each of
15
16           Plaintiff’s visits by making it difficult/harder and more dangerous for
17           Plaintiff to traverse the property/route. The excess changes in level (i.e.,
18
             uneven ground) also deterred/deters Plaintiff from visiting the Property
19
20           because it would be difficult/harder and more dangerous for Plaintiff to
21
             traverse the property/route.
22
23
24           VIOLATION of 1991 ADAS § 4.29.5; 2010 CBC § 1133B.8.5; 2019 CBC
25
             § 11B-247.1.2.5. (Hazardous Vehicular Area.) The path of travel crosses a
26
             vehicular way, but the walking surface is not separated by curbs, railings, or
27
28
                                           12
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 13 of 33 Page ID #:13



 1           a continuous detectable warning. There is no safe way for Plaintiff to travel
 2
             from the designated disabled parking space to the business/building entrance.
 3
 4           Plaintiff is forced to travel a dangerous route, behind parked cars and in the

 5           vehicle drive to the business entrance. Plaintiff faces an increased risk of
 6
             injury if Plaintiff has to travel in the path of vehicles because it is more
 7
 8           difficult for drivers to see Plaintiff, and Plaintiff cannot quickly move out of
 9           the way of an oncoming vehicle. Thus, Plaintiff requires a safe path away
10
             from other vehicles. The safe, accessible path must be clearly marked so that
11
12           Plaintiff can find it.
13
14
             VIOLATION of 2010 CBC § 1133B.7.1. (Walks/sidewalks minimum
15
16           width.) The walk into the business does not have a minimum width of forty-
17           eight inches (48"). Plaintiff needs extra space to be able to safely access the
18
             business.
19
20
21           VIOLATION of 2010 CBC § 1133B.7.1; 1991 § ADAS § 4.3.8. (Walks/
22
             sidewalks – changes in level.) The walk leading into the business does not
23
24           have a continuous common surface because there are abrupt changes in level
25
             of more than one-half inch (1/2"). Plaintiff cannot fully enjoy the premises
26
             because these conditions pose a risk that, among other things, Plaintiff may
27
28
                                           13
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 14 of 33 Page ID #:14



 1           fall and/or that Plaintiff’s foot may become trapped in an uneven surface.
 2
 3
 4           VIOLATION of 2010 CBC § 1129B.1; 1991 ADAS § 4.6.2; 2010 ADAS §

 5           208.3.1. (Minimize travel distance.) The parking space reserved for disabled
 6
             persons is not located to minimize the travel distance to the entrance. The
 7
 8           parking spaces closest to the entrance of the business are not designated
 9           accessible spaces. The space reserved for disabled persons are located
10
             farther.
11
12
13           VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.2.; 2010 CBC §§
14
             1129B.3, 1129B.4; 2019 CBC §§ 11B-502.2, 11B-502.6.4.1, 502.6.4.2.
15
16           (Faded paint – accessible parking space lines.) The paint used for the
17           designated disabled parking space is so worn and aged that it cannot (can
18
             hardly) be seen. This makes it unclear where the actual designated disabled
19
20           parking space is, and it makes it difficult for Plaintiff to use the space.
21           Plaintiff needs to be able to use the designated disabled parking space, which
22
             should be located closest to the entrance and linked to an accessible route of
23
24           travel, because it is more difficult for Plaintiff as opposed to non-disabled
25
             persons, to maneuver about the Property. When the paint for the designated
26
             disabled parking space is worn and aged, there is a greater risk that non-
27
28
                                           14
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 15 of 33 Page ID #:15



 1           disabled patrons will park in the designated disabled parking space,
 2
             preventing Plaintiff from using it and accessing the business.
 3
 4           VIOLATION of 2010 ADAS § 502.2; 2010 CBC § 1129B.3; 2019 CBC §

 5           11B-502.2. (Width of designated disabled parking space.) The designated
 6
             disabled parking space measured/measures less than nine feet (9') wide,
 7
 8           which made (would make) it difficult for Plaintiff to use the designated
 9           space, and which denied (would deny) plaintiff full and equal use and access
10
             of the full width of the required space. The paint used for the accessible
11
12           parking space lines are so faded and worn that it is difficult to identify the
13           actual dimensions of the space. Plaintiff cannot safely disembark from the
14
             vehicle when adequate space is not provided. Plaintiff needs to be able to
15
16           use the designated disabled parking space, which should be located closest to
17           the entrance and linked to an accessible route of travel, because it is more
18
             difficult for Plaintiff, as opposed to non-disabled persons to maneuver about
19
20           the Property.
21
22
             VIOLATION of 2010 ADAS § 502.2; 2010 CBC § 1129B.3; 2019 CBC §
23
24           11B-502.2. (Length of designated disabled parking space.) The designated
25
             disabled parking space measures/measured less than eighteen feet (18') long,
26
             which made (would make) it difficult for Plaintiff to use the designated
27
28
                                           15
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 16 of 33 Page ID #:16



 1           space, and which denied (would deny) plaintiff full and equal use and access
 2
             of the full length of the required space. The paint used for the accessible
 3
 4           parking space lines are so faded and worn that it is difficult to identify the

 5           actual dimensions of the space. Plaintiff cannot safely park and disembark
 6
             from the vehicle when adequate space is not provided. Plaintiff needs to be
 7
 8           able to use the designated disabled parking space, which should be located
 9           closest to the entrance and linked to an accessible route of travel, because it
10
             is more difficult for Plaintiff, as opposed to non-disabled persons, to
11
12           maneuver about the Property.
13
14
15
             VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3.2; 2010 CBC §

16           1129B.3; 2019 CBC § 11B-502.3.2. (Length of adjacent access aisle.) The
17
             access aisle adjacent to the designated disabled parking space is/was less than
18
19           eighteen feet (18') long (which is also the required length of the designated

20           disabled parking space), which denied (would deny) plaintiff full and equal
21
             use and access of the full length of the required access aisle. Plaintiff needs
22
23           extra space to be able to safely exit the vehicle. When the access aisle is too

24           small, Plaintiff has difficulty disembarking from the vehicle, which poses a
25
             greater risk of injury to Plaintiff and can also cause humiliation and/or
26
27           frustration.

28
                                           16
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 17 of 33 Page ID #:17



 1
 2
 3
 4           VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3.1; 2010 CBC §

 5           1129B.3; 2019 CBC 11B-502.3.1. (Width of adjacent access aisle.) The
 6
             loading/unloading access aisle adjacent to the designated disabled parking
 7
 8           space is/was less than five feet (5') wide, which denied (would deny) plaintiff
 9           full and equal use and access of the full width of the required access aisle.
10
             Plaintiff needs extra space to be able to safely exit the vehicle. When the
11
12           access aisle is too small, Plaintiff has difficulty disembarking from the
13           vehicle, which poses a greater risk of injury to Plaintiff and can also cause
14
             humiliation and/or frustration.
15
16
17           VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.4; 2016 CBC §§
18
             11B-502.4, 11B-502.3.3; 2010 CBC § 1129B.3.4. (Slope of designated
19
20           disabled parking spaces.) The designated disabled parking spaces have
21           slopes and cross slopes that are greater than two percent (2%). Given
22
             Plaintiff’s mobility issues, Plaintiff needs to be able to traverse on a level
23
24           surface. Sloped ground surfaces pose risks to Plaintiff, including that
25
             Plaintiff’s feet may catch on the sloped ground, causing Plaintiff to fall.
26
27
28
                                           17
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 18 of 33 Page ID #:18



 1           VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.4; 2010 CBC §
 2
             1129B.3.3; 2019 CBC § 11B-502.4. (Slopes of adjacent access aisle.) The
 3
 4           loading/unloading access aisle adjacent to the designated disabled parking

 5           spaces has surface slopes greater than two percent (2%). Given Plaintiff’s
 6
             mobility issues, Plaintiff needs to be able to traverse on a level surface.
 7
 8           Sloped ground surfaces pose risks to Plaintiff, including that Plaintiff’s feet
 9           may catch on the sloped ground, causing Plaintiff to fall.
10
11
12           VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3; 2010 CBC §
13           1129B.3.1; 2019 CBC § 11B-502.3. (No loading/unloading access aisle.)
14
             The loading/unloading access aisle which is required to be adjacent to the
15
16           designated disabled parking space is/was essentially missing. There were a
17           few barely visible lines, which may have been the remnants of a once
18
             painted access aisle, but which did not constitute or depict a compliant
19
20           access aisle. This made it difficult for Plaintiff to use the space (i.e., the
21           barely visible former access aisle) to safely disembark from the vehicle. The
22
             barrier denied (would deny) Plaintiff full and equal use or access, by
23
24           depriving Plaintiff of an aisle which is required to be properly striped/
25
             marked for Plaintiff’s use (i.e., for the use of disabled persons as opposed to
26
             nondisabled persons). Plaintiff requires sufficient space to safely disembark
27
28
                                           18
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 19 of 33 Page ID #:19



 1           with her mobility device(s) away from other vehicles. Also, when an access
 2
             aisle is not clearly painted, there is a greater chance that non-disabled
 3
 4           individuals will park in the access aisle, blocking Plaintiff’s use thereof.

 5
 6
             VIOLATION of 2010 CBC § 1129B.4; 2019 CBC § 11B-502.6.4.
 7
 8           (Parking space ground surface signage.) The paint used for the designated
 9           disabled parking space is faded and cannot (can hardly) be seen; thus, there
10
             is no compliant surface signage at the designated disabled parking space.
11
12           The International Symbol of Accessibility is so faded and worn that it can
13           hardly be seen. This makes it difficult for Plaintiff and other patrons to
14
             identify or locate the designated disabled parking space. When the paint for
15
16           the International Symbol of Accessibility is so faded and worn, there is a
17           greater risk that non-disabled patrons will park in the designated disabled
18
             parking space, preventing Plaintiff from using it and accessing the business.
19
20           Plaintiff needs to be able to park in the space that is nearest to the entrance
21           and designated for disabled patrons. Plaintiff needs to be able to use an
22
             accessible parking space, with an access aisle, to safely access the Property.
23
24           Clear surface signage that explicitly marks the designated disabled parking
25
             space will deter others without disabilities from parking in the space, so that
26
             the space can be available for Plaintiff’s use.
27
28
                                           19
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 20 of 33 Page ID #:20



 1
 2
 3
 4           VIOLATION of 2010 ADAS § 502.3.3; 2010 CBC § 1129B.3.1; 2019

 5           CBC § 11B-502.3.3. (“NO PARKING” – ground surface signage.) The
 6
             words “NO PARKING,” which are required to be painted in the loading/
 7
 8           unloading access aisle, were missing (and/or were completely faded such that
 9           the words were no longer visible). As a result, non-disabled patrons parked
10
             in the loading/unloading access aisle, blocking Plaintiff from being able to
11
12           use the access aisle. Plaintiff needs extra space to be able to safely exit the
13           vehicle. Plaintiff has difficulty disembarking the vehicle, which poses a
14
             greater risk of injury to Plaintiff and can cause humiliation and/or frustration.
15
16           Plaintiff cannot access the Property safely if Plaintiff cannot use an
17           accessible parking space and adjacent access aisle.
18
19
20           VIOLATION of 1991 ADAS § 4.6.3; 2010 ADAS § 502.3; 2010 CBC §
21           1129B.3; 2019 CBC § 11B-502.3. (Access aisle adjoining accessible route.)
22
             The adjacent loading/unloading access aisles must adjoin an accessible route
23
24           to an accessible entrance. It does/did not. Plaintiff cannot access the
25
             Property safely unless there is an access aisle onto which Plaintiff can
26
             disembark from the vehicle. The access aisle must lead to an accessible route,
27
28
                                          20
                                       COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 21 of 33 Page ID #:21



 1           so that Plaintiff can safely travel to and enter the business. There is no safe
 2
             route of travel from the designated disabled parking space to the business
 3
 4           entrance. The barrier deterred/deters Plaintiff from visiting the property

 5           because the lack of a safe and accessible route would make it difficult,
 6
             uncomfortable, and/or unsafe for Plaintiff to walk around the property,
 7
 8           including to travel from the designated disabled parking space to the building
 9           entrance.
10
11
12           VIOLATION of 1991 ADAS §§ 4.3.8, 4.5.2; 2010 ADAS §§ 302.1, 303.2,
13           303.3, 303.4, 403.2; 2010 CBC §§ 1133B.7.1, 1133B.7.4; 2019 CBC §§
14
             11B-302.1, 11B-303.2, 11B-303.3, 11B-303.4, 11B-403.2. (Changes in level
15
16           – designated disabled parking space.) There are excess changes in level (of
17           more than one-half inch) within the parking spaces reserved for disabled
18
             patrons. The asphalt is uneven, and has depressions, dips, and divots. The
19
20           ground has sunken and cracked parts. This makes travelling in this area
21           difficult. These excess changes in level and uneven ground surfaces pose
22
             risks to Plaintiff, including that Plaintiff may fall.
23
24
25
             VIOLATION of 1991 ADAS §§ 4.3.7, 4.8.1; 4.8.4(2), 4.8.4(3); 2010 ADAS
26
             § 403.3; 2010 CBC §§ 1133B.5.4.2, 1133B.5.4.6; 2019 CBC § 11B-403.3.
27
28
                                           21
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 22 of 33 Page ID #:22



 1           (Excess slopes; no compliant ramp.) The route(s) of travel has/have slopes
 2
             greater than 1:20 (5%), but there is no compliant ramp (with appropriate
 3
 4           level ramp landings at the top and bottom of each ramp). It is difficult for

 5           Plaintiff to walk on sloped surfaces that do not provide the safety features of
 6
             a compliant ramp. These excess changes in level pose risks to Plaintiff,
 7
 8           including that Plaintiff may fall. The lack of a complaint ramp, with its
 9           attendant safety/accessibility features, denied Plaintiff full and equal use or
10
             access during his visits by making it difficult/harder for Plaintiff to traverse
11
12           the property/route.
13
14
             VIOLATION of 2010 CBC § 1133B.5.2; 2019 CBC § 11B-405.5.
15
16           (Minimum width of ramps.) The route of travel has slopes greater than 1:20
17           (5%), but there is no compliant ramp. There is no compliant ramp with a
18
             minimum width of forty-eight inches (48"). Plaintiff requires adequate space
19
20           to navigate on sloped surfaces and/or ramps and Plaintiff cannot do so
21           without a ramp of sufficient width. The lack of a complaint ramp, of the
22
             requisite width, denied Plaintiff full and equal use or access during Plaintiff’s
23
24           visits by making it difficult/ harder for Plaintiff to traverse the property/route.
25
             The lack of a complaint ramp, of the requisite width, also deterred/deters
26
             Plaintiff from visiting the Property because it would be difficult/harder for
27
28
                                           22
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 23 of 33 Page ID #:23



 1           Plaintiff to traverse the property/route.
 2
 3
 4           VIOLATION of 1991 ADAS § 4.8.2; 2010 CBC § 1133B.5.3. (Least

 5           possible slope of ramp.) There is no compliant ramp, with the least possible
 6
             slope, leading into the business. The curb ramp exceeds the maximum
 7
 8           running slope allowable. Plaintiff has difficulty traveling on slopes that are
 9           not compliant ramps.
10
11
12           VIOLATION of 1991 ADAS § 4.8.2; 2019 CBC § 11B-405.2. (Maximum
13           slope of ramp.) Ramp runs shall have a running slope not steeper than 8.33%
14
             (1:12). The slope of the area leading into the business is/was greater than
15
16           8.33%. This exceeds the maximum running slope allowable. It is difficult
17           and dangerous for Plaintiff to walk on excess slopes, and/or sloped surfaces
18
             that do not provide the safety features of a compliant ramp. The presence of
19
20           excessively steep running slopes (and the absence of a compliant ramp)
21           denied/denies Plaintiff full and equal use or access by making it
22
             difficult/harder for Plaintiff to walk/traverse the property/route.
23
24           VIOLATION of 2010 ADAS § 403.3; 2019 CBC § 11B-403.3. (Route of
25
             travel/ramp – cross slope.) The cross slope of the route of travel/ramp is
26
             greater than two percent (2%). It is difficult for Plaintiff to walk/traverse on
27
28
                                           23
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 24 of 33 Page ID #:24



 1           surfaces with excess slopes. These excess slopes pose risks to Plaintiff,
 2
             including that Plaintiff may fall. Plaintiff has difficulty walking on excess
 3
 4           slopes. Plaintiff is at risk of falling when there are surfaces with excess

 5           slopes. The presence of excess slopes denied Plaintiff full and equal use or
 6
             access during his visits by making it difficult and/or uncomfortable to
 7
 8           walk/traverse the property/route. The barrier also deterred/deters Plaintiff
 9           from visiting the Property because it would make it difficult and/or
10
             uncomfortable for Plaintiff to walk/traverse the property/route.
11
12
13           VIOLATION of 2010 CBC § 1133B.5.4.9. (Ramp curb.) Required ramps
14
             shall have a curb at least two (2) inches high, or a wheel guide rail two (2) to
15
16           four (4) inches high on each side of the ramp landing that has a vertical drop
17           exceeding four (4) inches and that is not bounded by a wall or fence. The
18
             ramp does not have a curb at least two (2) inches high, or an appropriate
19
20           wheel guide rail. The lack of a complaint ramp, with its attendant
21           safety/accessibility features, denied Plaintiff full and equal use or access
22
             during his visits by making it difficult/harder for Plaintiff to traverse the
23
24           property/route. The lack of a complaint ramp, with its attendant
25
             safety/accessibility features, also deterred/deters Plaintiff from visiting the
26
             Property because it would be difficult/harder for Plaintiff to traverse the
27
28
                                           24
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 25 of 33 Page ID #:25



 1            property/route.
 2
 3
 4            VIOLATION of 2010 ADAS §§ 303.3, 303.4; 2019 CBC §§ 11B-303.3,

 5            11B-303.4. (Front door entrance threshold and weather strip changes in
 6
              level.) The front door entrance threshold and weather strip at the business
 7
 8            have changes in level greater than one-half inch (1/2") but no ramp(s) are
 9            provided. The presence of excess changes in level at the front door entrance
10
              denied Plaintiff full and equal use or access during Plaintiff’s visits by
11
12            making it difficult and/or uncomfortable for Plaintiff to walk/pass through
13            the entrance. The barrier also deterred/deters Plaintiff from visiting the
14
              Property because it would make it difficult and/or uncomfortable for Plaintiff
15
16            to walk/pass through the entrance.
17
18
              21.    Plaintiff personally encountered the foregoing barriers, conditions,
19
20     and/or violations.
21            22.    These barriers, conditions, and/or violations denied Plaintiff full and
22
       equal access, and caused him difficulty, humiliation, and/or frustration.
23
24            23.    The barriers, conditions, and/or violations existed during each of
25
       Plaintiff’s visits in 2020.
26
              24.    Defendants knew that the foregoing architectural barriers prevented
27
28
                                           25
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 26 of 33 Page ID #:26



 1     access. Plaintiff will prove that Defendants had actual knowledge that the
 2
       architectural barriers prevented access, and that the noncompliance with the ADA
 3
 4     Standards for Accessible Design (ADAS), ADA Accessibility Guidelines for

 5     Buildings and Facilities (ADAAG), and/or the California Building Code (CBC)
 6
       was intentional.
 7
 8            25.    Plaintiff intends and plans to visit the Property again soon. Currently,
 9     Plaintiff is reasonably deterred from returning to Defendants’ public
10
       accommodation facilities because of the knowledge of barriers to equal access,
11
12     relating to Plaintiff’s disabilities, that continue to exist at the Property.
13            26.    Defendants have failed to maintain in working and useable condition
14
       those features necessary to provide ready access to persons with disabilities.
15
16            27.    Defendants have the financial resources (i.e., financial ability) to
17     remove these barriers without much expense or difficulty in order to make the
18
       Property more accessible to their mobility impaired customers (i.e., disabled
19
20     persons). The removal of these barriers is readily achievable. The United States
21
       Department of Justice has determined that removal of these types of barriers is
22
       readily achievable.
23
24            28.    Defendants refuse to remove these barriers.
25
              29.    On information and belief, Plaintiff alleges that Defendants’ failure to
26
       remove these barriers was/is intentional, because the barriers are logical and
27
28
                                             26
                                          COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 27 of 33 Page ID #:27



 1     obvious. During all relevant times, Defendants had authority, control, and
 2
       dominion over these conditions. Thus, the absence of accessible facilities was/is
 3
 4     not a mishap; it was/is the result of intentional actions or inaction.

 5           30.    These barriers to access are described herein without prejudice to
 6
       Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
 7
 8     agents and/or experts. See Doran v 7-ELEVEN, Inc., 524 F.3d 1034 (9th Cir. 2008)
 9     (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
10
       have all barriers that relate to his or her disability removed, regardless of whether
11
12     he or she personally encountered them).
13                 IV. FIRST CAUSE OF ACTION: VIOLATION OF THE
14
                     AMERICANS WITH DISABILITIES ACT OF 1990
15
16                                   (42 U.S.C. § 12101, et seq.)
17                                    (Against All Defendants)
18
             31.    Plaintiff alleges and incorporates by reference each and every
19
20     allegation contained in all prior paragraphs of this complaint.
21
             32.    Title III of the ADA prohibits discrimination against any person on the
22
       basis of disability in the full and equal enjoyment of the goods, services, facilities,
23
24     privileges, advantages, or accommodations of any place of public accommodation
25
       by any person who owns, leases, or operates a place of public accommodation. 42
26
       U.S.C. § 12182(a).
27
28
                                            27
                                         COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 28 of 33 Page ID #:28



 1               33.   Defendants discriminated against Plaintiff by denying him “full and
 2
       equal enjoyment” and use of the goods, services, facilities, privileges, and/or
 3
 4     accommodations they offered during each visit, and each incident of a deterred

 5     visit.
 6
                 34.   The acts and omissions of Defendants herein were/are in violation of
 7
 8     Plaintiff’s rights under the ADA and the regulations codified at 28 C.F.R. Part 36,
 9     et seq.
10
                 35.   Pursuant to the ADA, discrimination is a “failure to make reasonable
11
12     modifications in policies, practices or procedures, when such modifications are
13     necessary to afford goods, services, facilities, privileges, advantages or
14
       accommodations to individuals with disabilities, unless the entity can demonstrate
15
16     that making such modifications would fundamentally alter the nature of such goods,
17     services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
18
       12182(b)(2)(A)(ii).
19
20               36.   The ADA requires removal of architectural barriers in existing
21
       facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv)
22
       (“discrimination includes … a failure to remove architectural barriers, and
23
24     communication barriers that are structural in nature, in existing facilities, … where
25
       such removal is readily achievable”). The term “readily achievable” is defined as
26
       “easily accomplishable and able to be carried out without much difficulty or
27
28
                                             28
                                          COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 29 of 33 Page ID #:29



 1     expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
 2
       Standards for Accessible Design (ADAS), found at 28 C.F.R. Part 36, including the
 3
 4     ADA Accessibility Guidelines for Buildings and Facilities (ADAAG), at Part 36,

 5     Appendix A.
 6
             37.    If removal of any barrier is not readily achievable, a failure to make
 7
 8     goods, services, facilities, or accommodations available through alternative
 9     methods is also prohibited if the alternative methods are readily achievable. 42
10
       U.S.C. § 12182(b)(2)(A)(v).
11
12           38.    Defendants can remove the architectural barriers at their facility
13     without much difficulty or expense. Defendants violated the ADA by failing to
14
       remove the barriers because removal was readily achievable. For instance, there
15
16     are companies which can repaint parking areas for as little as $350. Defendants can
17     afford such costs, which are a fraction of what Defendants receive in (rental or
18
       business) profits in connection with such a large and expensive property.
19
20           39.    Alternatively, if it was not “readily achievable” for Defendants to
21
       remove barriers at their facilities, Defendants violated the ADA by failing to make
22
       their services available through alternative methods which are readily achievable.
23
24           40.    On information and belief, Plaintiff alleges that the facility was altered
25
       after January 26, 1992, mandating compliance with accessibility requirements
26
       under the ADA.
27
28
                                           29
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 30 of 33 Page ID #:30



 1           41.    The ADA requires that facilities altered in a manner that affects or
 2
       could affect their usability must be made readily accessible to individuals with
 3
 4     disabilities to the maximum extent feasible. 42 U.S.C. § 12183(a)(2).

 5           42.    Defendants altered the facilities at the Property in a manner that
 6
       violated the ADA, and/or failed to make the Property readily accessible to
 7
 8     physically disabled persons to the maximum extent feasible.
 9           43.    The ADA also requires reasonable modifications in policies, practices,
10
       or procedures, when such modifications are necessary to afford goods, services,
11
12     facilities, privileges, advantages, or accommodations to individuals with
13     disabilities, unless the entity can demonstrate that making such modifications
14
       would fundamentally alter the nature of such goods, services, facilities, privileges,
15
16     advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
17           44.    Defendants violated the ADA by failing to make reasonable
18
       modifications in policies, practices, or procedures at the Property when these
19
20     modifications were necessary to afford (and would not fundamentally alter the
21
       nature of) the goods, services, facilities, privileges, advantages, or accommodations.
22
             45.    Plaintiff seeks a finding from this Court that Defendants violated the
23
24     ADA, so that he may pursue damages under California’s Unruh Civil Rights Act.
25
             46.    Here Defendants’ failure to make sure that accessible facilities were
26
       available to, and ready to be used by, Plaintiff was/is a violation of law.
27
28
                                           30
                                        COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 31 of 33 Page ID #:31



 1           47.    Plaintiff would like to continue to frequent the Property, which is close
 2
       to his home. However, he is deterred from doing so because he has been
 3
 4     discriminated against and is aware of accessibility barriers at the Property.

 5           48.    Among the remedies sought, Plaintiff seeks an injunction order
 6
       requiring compliance with federal and state disability access laws, and remediation
 7
 8     of the existing access violations (i.e., removal of the existing barriers) at the
 9     Property.
10
                   V. SECOND CAUSE OF ACTION: VIOLATION OF THE
11
12                                UNRUH CIVIL RIGHTS ACT
13                                   (Cal. Civ. Code §§ 51-53)
14
                                      (Against All Defendants)
15
16           49.    Plaintiff repleads and incorporates by reference, as though fully set
17     forth herein, the allegations contained in all prior paragraphs of this complaint.
18
             50.    California Civil Code § 51 states, in part: “All persons within the
19
20     jurisdictions of this state are entitled to the full and equal accommodations,
21
       advantages, facilities, privileges, or services in all business establishments of every
22
       kind whatsoever.”
23
24           51.    California Civil Code § 51 also states, in part: “No business
25
       establishment of any kind whatsoever shall discriminate against any person in this
26
       state because of the disability of the person.”
27
28
                                            31
                                         COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 32 of 33 Page ID #:32



 1            52.    California Civil Code § 51(f) specifically incorporates, by reference,
 2
       an individual’s rights under the ADA into the Unruh Civil Rights Act (UCRA).
 3
 4            53.    The UCRA also provides that a violation of the ADA, or California

 5     state accessibility regulations, is a violation of the UCRA. Cal. Civ. Code § 51(f);
 6
       see Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D. Cal.
 7
 8     1994).
 9            54.    Defendants’ above-mentioned acts and omissions have violated the
10
       UCRA by denying Plaintiff his rights to full and equal use of the accommodations,
11
12     advantages, facilities, privileges, and services they offer, on the basis of Plaintiff’s
13     disability.
14
              55.    Defendants’ above-mentioned acts and omissions have also violated
15
16     the UCRA by denying Plaintiff his rights to equal access pursuant to the ADA; and,
17     thus, Defendants are liable for damages. See Cal. Civ. Code § 51(f), 52(a).
18
              56.    Because Defendants’ violation of the UCRA resulted in difficulty,
19
20     discomfort, and/or embarrassment for Plaintiff, Defendants are each also
21
       responsible for statutory damages. See Cal. Civ. Code § 55.56(a), (c).
22
       //
23
24     //
25
       //
26
       //
27
28
                                            32
                                         COMPLAINT
     Case 2:21-cv-03415 Document 1 Filed 04/21/21 Page 33 of 33 Page ID #:33



 1           57.      Plaintiff was (actually) damaged by Defendants’ wrongful conduct.
 2
       He seeks actual damages, and statutory minimum damages of four thousand dollars
 3
 4     ($4,000) for each offense (i.e., for each occasion that Plaintiff was denied full and

 5     equal access).
 6
                                      PRAYER FOR RELIEF
 7
 8           WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:
 9           1. For injunctive relief compelling Defendants to comply with the
10
                   Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
11
12                 Plaintiff is not invoking section 55 of the California Civil Code and is not
13                 seeking injunctive relief under the Disabled Persons Act.
14
             2. Damages under the Unruh Civil Rights Act, which provides for actual
15
16                 damages and statutory minimum damages of $4,000 per each offense.
17           3. Reasonable attorney fees, litigation expenses, and costs of suit, pursuant
18
                   to 42 U.S.C. § 12205, and Cal. Civ. Code § 52.
19
20
21                                        JURY DEMAND
22
             Plaintiff demands a trial by jury on all issues so triable.
23
24
25     Dated: April 20, 2021              THE LAW OFFICE OF HAKIMI & SHAHRIARI

26                                        By:   /s/ Peter Shahriari
                                                PETER SHAHRIARI, ESQ.
27                                              Attorney for Plaintiff Ed Hull
28
                                             33
                                          COMPLAINT
